[Cite as Cincinnati City School Dist. Bd. of Edn. v. State Bd. of Edn., 122 Ohio St.3d 557,
2009-Ohio-3628.]




   CINCINNATI CITY SCHOOL DISTRICT BOARD OF EDUCATION, APPELLEE, v.
           STATE BOARD OF EDUCATION OF OHIO ET AL., APPELLANTS.
[Cite as Cincinnati City School Dist. Bd. of Edn. v. State Bd. of Edn., 122 Ohio
                             St.3d 557, 2009-Ohio-3628.]
Attorney fees — R.C. 2335.39(A)(2)(d) — “Organization” construed to include
         school board.
      (No. 2008-1480 — Submitted June 3, 2009 — Decided July 30, 2009.)
              APPEAL from the Court of Appeals for Hamilton County,
              No. C-070494, 176 Ohio App.3d 678, 2008-Ohio-2845.
                                 __________________
         LUNDBERG STRATTON, J.
         {¶ 1} Appellants, the State Board of Education of Ohio and the Ohio
Department of Education, advance the following proposition of law: “A school
district with more than 500 employees is an ‘organization’ barred from recovering
attorney fees by R.C. 2335.39(A)(2)(d).”
         {¶ 2} For the reasons that follow, we hold that a school district board of
education is subsumed within the meaning of “organization” in R.C.
2335.39(A)(2)(d).        Because the Cincinnati City School District Board of
Education, appellee, is an organization with more than 500 employees, it is not an
eligible party for purposes of recovering attorney fees under R.C. 2335.39. We
reverse the judgment of the court of appeals and reinstate the judgment of the trial
court.
         {¶ 3} The Cincinnati school board filed an action against the appellants
disputing the state’s method of calculating certain funding to public school
districts. The trial court granted relief to Cincinnati, and the Hamilton County
Court of Appeals affirmed the judgment. Cincinnati City School Dist. Bd. of Edn.
                              SUPREME COURT OF OHIO




v. State Bd. of Edn., 176 Ohio App.3d 157, 2008-Ohio-1434, 891 N.E.2d 352.
After this court agreed to review the case, the parties settled and the case was
dismissed on the appellants’ motion. 119 Ohio St.3d 1443, 2008-Ohio-4487, 893
N.E.2d 515, 119 Ohio St.3d 1498, 2008-Ohio-5500, 895 N.E.2d 562.
          {¶ 4} Thereafter, the Cincinnati school board moved the trial court for an
award of attorney fees pursuant to R.C. 2335.39 as a prevailing eligible party.
The trial court denied the motion, concluding that the board was not an “eligible
party” for a fee award, because a school board is an “organization” for purposes
of R.C. 2335.39(A)(2). The court of appeals reversed and remanded. Cincinnati
City School Dist. Bd. of Edn. v. State Bd. of Edn. of Ohio, 176 Ohio App.3d 678,
2008-Ohio-2845, 893 N.E.2d 530. The appellate court concluded that the term
“organization” in R.C. 2335.39(A)(2)(d) was not intended to encompass entities
such as a school board. Thus, the Cincinnati school board was not excluded from
eligibility under R.C. 2335.39(A)(2). Id. at ¶ 23.
          {¶ 5} The cause is before this court upon the acceptance of a
discretionary appeal. 120 Ohio St.3d 1416, 2008-Ohio-6166, 897 N.E.2d 651.
          {¶ 6} The school board’s motion for attorney fees was based upon R.C.
2335.39(B)(1), which provides:
          {¶ 7} “Except as provided in divisions (B)(2) and (F) of this section, in a
civil action, or appeal of a judgment in a civil action, to which the state is a party,
or in an appeal of an adjudication order of an agency pursuant to section 119.12 of
the Revised Code, the prevailing eligible party is entitled, upon filing a motion in
accordance with this division, to compensation for fees incurred by that party in
connection with the action or appeal. Compensation, when payable to a prevailing
eligible party under this section, is in addition to any other costs and expenses that
may be awarded to that party by the court pursuant to law or rule.” (Emphasis
added.)




                                           2
                                January Term, 2009




       {¶ 8} To be entitled to an award of fees, a party must be a “prevailing
eligible party,” which is defined as “an eligible party that prevails in an action or
appeal involving the state.” R.C. 2335.39(A)(5). An “eligible party” is defined in
terms of exclusions:
       {¶ 9} “(2) ‘Eligible party’ means a party to an action or appeal involving
the state, other than the following:
       {¶ 10} “(a) The state;
       {¶ 11} “(b) An individual whose net worth exceeded one million dollars at
the time the action or appeal was filed;
       {¶ 12} “(c) A sole owner of an unincorporated business that had, or a
partnership, corporation, association, or organization that had, a net worth
exceeding five million dollars at the time the action or appeal was filed, except
that an organization that is described in subsection 501(c)(3) and is tax exempt
under subsection 501(a) of the Internal Revenue Code shall not be excluded as an
eligible party under this division because of its net worth;
       {¶ 13} “(d) A sole owner of an unincorporated business that employed, or
a partnership, corporation, association, or organization that employed, more than
five hundred persons at the time the action or appeal was filed.”               R.C.
2335.39(A)(2).
       {¶ 14} The state opposed the school board’s motion for attorney fees on
the basis that it was not an eligible party because it is an “organization that
employed, more than five hundred persons at the time the action or appeal was
filed.” R.C. 2335.39(A)(2)(d). The narrow issue before us is whether the word
“organization” in R.C. 2335.39(A)(2)(d) encompasses a school district board of
education.
       {¶ 15} R.C. 2335.39 does not define “organization.” When a word is not
defined, we use its common, ordinary, and accepted meaning unless it is contrary
to clear legislative intent. Hughes v. Ohio Dept. of Commerce, 114 Ohio St.3d 47,




                                           3
                            SUPREME COURT OF OHIO




2007-Ohio-2877, 868 N.E.2d 246, ¶ 14. We also read the word in context using
rules of grammar and common usage. R.C. 1.42.
       {¶ 16} Webster’s Third New International Dictionary (1986) 1590 defines
organization as “a group of people that has a more or less constant membership, a
body of officers, a purpose and usu. a set of regulations.” Black’s Law Dictionary
(8th Ed.2004) 1133 defines “organization” as “[a] body of persons (such as a
union or corporation) formed for a common purpose.”          See also American
Heritage Dictionary (4th Ed.2000) 1239 (“A group of persons organized for a
particular purpose; an association”). Thus, the common meaning of the term
“organization” requires a group of members having a common purpose.
       {¶ 17} A school district board of education is a statutorily created entity
composed of individual members responsible for governing a school district or
educational service center. R.C. 3311.055. It is described as “a body politic and
corporate.” R.C. 3313.17. Thus, the common, ordinary meaning of the word
“organization” encompasses a school board.
       {¶ 18} However, the Cincinnati school board contends that we must
construe “organization” in the context of other entities listed in R.C.
2335.39(A)(2)(d). According to the board, because the words “organization” and
“association” are expansive terms that follow more specifically named entities of
unincorporated business, partnership, and corporation – entities that the board
contends are nongovernmental – “organization” in this context also refers only to
nongovernmental entities. Similarly, the appellate court relied on the doctrine of
ejusdem generis to conclude that a school board does not share similar
characteristics with other entities listed in R.C. 2335.39(A)(2)(d), i.e.,
unincorporated business, partnership, corporation, association, so it is not an
organization. 176 Ohio App.3d 678, 2008-Ohio-2845, 893 N.E.2d 530, ¶ 19.
       {¶ 19} We disagree.       R.C. 2335.39(A)(2)(d) excludes five broad
categories or groups that may exist in various forms or for various purposes.




                                        4
                               January Term, 2009




These entities may be private or government groups. The statute includes no
limitations, and we are constrained from adding or subtracting terms when
construing statutory language. In re Adoption of Holcomb (1985), 18 Ohio St.3d
361, 366, 18 OBR 419, 481 N.E.2d 613. The only applicable similarity that is
required for purposes of R.C. 2335.39(A)(2)(d) is the number of employees, i.e.,
more than 500 at the time the action or appeal was filed.
       {¶ 20} Furthermore, the doctrine of ejusdem generis does not operate to
exclude a school board from being an organization for purposes of R.C.
2335.39(A)(2)(d).    Under the doctrine, “whenever words of general meaning
follow the enumeration of a particular class, then the general words are to be
construed as limited to those things which pertain to the particularly enumerated
class.” Akron Home Med. Servs., Inc. v. Lindley (1986), 25 Ohio St.3d 107, 109,
25 OBR 155, 495 N.E.2d 417. See also Moulton Gas Serv., Inc. v. Zaino, 97
Ohio St.3d 48, 2002-Ohio-5309, 776 N.E.2d 72, ¶ 14.           However, the terms
“partnership,” “corporation,” and “association” are general terms just as
“organization” is.   Each is a general category having multiple subcategories.
Thus, we do not agree with the appellate court’s application of ejusdem generis to
construe the word “organization” in the statute.
       {¶ 21} The school board also contends that R.C. 2335.39(A)(2)(a)
expressly excludes the state from being an eligible party, and “state” as defined in
R.C. 2743.01 (incorporated by reference in subsection (A)(6)) expressly excludes
political subdivisions. Thus, according to the board, political subdivisions are not
excluded from being eligible parties.
       {¶ 22} In general, we agree that political subdivisions are not excluded
under R.C. 2335.39(A)(2)(a); however, we do not read this exclusion as broadly
as the Cincinnati school board suggests to include all political subdivisions as
eligible parties.    That a political subdivision is not excluded under R.C.




                                         5
                                   SUPREME COURT OF OHIO




2335.39(A)(2)(a) does not determine eligibility if other statutory provisions apply
to exclude a political subdivision.
          {¶ 23} R.C. 2335.39(A)(2) excludes from eligibility those who most
likely have the ability to pay litigation costs: entities with a certain number of
employees or net worth, wealthy individuals, and the state. The Cincinnati school
board is an organization with more than 500 employees; thus, it is excluded from
being an eligible party. This exclusion comports with the underlying purpose of
this fee-shifting statute: to assist economically disadvantaged parties who have
prevailed in proceedings in which the state is a party. See Haghighi v. Moody,
152 Ohio App.3d 600, 2003-Ohio-2203, 789 N.E.2d 673, ¶ 10, quoting Spencer v.
Natl. Labor Relations Bd. (C.A.D.C.1983), 712 F.2d 539, 549 (“R.C. 2335.39 is
Ohio's version of the Federal Equal Access to Justice Act. It was passed to
censure frivolous government action that coerces a party to resort to the courts to
protect his or her rights. It serves to ‘ “encourage relatively impecunious private
parties to challenge unreasonable or oppressive governmental behavior by
relieving such parties of the fear of incurring large litigation expenses.” ’ ”
[Citations omitted]).
          {¶ 24} For the foregoing reasons, we reverse the judgment of the court of
appeals and reinstate the judgment of the trial court.
                                                            Judgment accordingly.
          MOYER, C.J., and O’CONNOR, O’DONNELL, LANZINGER, and CUPP, JJ.,
concur.
          PFEIFER, J., dissents.
                                    __________________
          PFEIFER, J., dissenting.
          {¶ 25} I would affirm the judgment of the court of appeals.         Yes,
“organization” is a rather general term, but it appears in R.C. 2335.39(A)(2)(d)
among a list of words describing voluntarily created business enterprises. In




                                             6
                                January Term, 2009




contrast, a local board of education is a statutorily created political subdivision.
In regard to governmental entities, R.C. 2335.39(A)(2)(a) excludes only “[t]he
state.” R.C. 2335.39(A)(2)(a) would have been the logical place to list other
political subdivisions that were also excluded from an award of fees. Moreover,
R.C. 2335.39(A)(2)(c) also refers to an “organization” but speaks in terms of net
worth and possible tax-exempt status under the Internal Revenue Code. It’s not
talking about school boards.
       {¶ 26} A board of education simply does not fit as an R.C.
2335.39(A)(2)(d) exclusion. And if it doesn’t fit, we must omit.
                               __________________
       Bricker & Eckler, L.L.P., Nicholas A. Pittner, James J. Hughes III,
Jennifer A. Flint, and Allen Shaffer, for appellee.
       Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Alexandra T. Schimmer, Chief Deputy Solicitor General, Stephen P. Carney,
Deputy Solicitor, and Todd R. Marti and Jason Patrick Small, Assistant Solicitors,
for appellants.
                            ______________________




                                          7